 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2:18-CV-02162 CKD P
12                        Plaintiff,
13            v.                                        ORDER & FINDINGS AND
                                                        RECOMMENDATIONS
14    MICHAEL J. LONG,
15                        Defendant.
16
             By an order filed September 4, 2018, plaintiff was ordered to pay the filing fee within
17
     fourteen days and was cautioned that failure to do so would result in a recommendation that this
18
     action be dismissed. The fourteen day period has now expired, and plaintiff has failed to comply
19
     with the court’s order, although he has filed a litany of “notices” and objections that do not
20
     address the fee issue. ECF Nos. 6-12.
21
             Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
22
     district court judge to this case.
23
             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
24
     Fed. R. Civ. P. 41(b).
25
             These findings and recommendations are submitted to the United States District Judge
26
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27
     after being served with these findings and recommendations, any party may file written
28
                                                        1
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 3   objections shall be served and filed within fourteen days after service of the objections. The

 4   parties are advised that failure to file objections within the specified time may waive the right to

 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: October 15, 2018
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13   12/boni2162.fifp.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
